Citation Nr: 0927309	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  07-25 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable rating for bilateral pes 
planus.  

2.  Entitlement to a rating in excess of 10 percent for 
lumbar strain with degenerative changes.  

3.  Entitlement to service connection for arthritis of the 
right hand.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from May to July 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs Regional Office (RO) in Jackson, 
Mississippi.  

In April 2009, the Veteran presented testimony at a hearing 
before the undersigned Veterans Law Judge (VLJ).  A 
transcript of the hearing is of record.  

The issues of higher ratings for pes planus and lumbar strain 
are addressed in the REMAND portion of the decision below and 
are being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDING OF FACT

Arthritis of the right hand is not currently shown.  


CONCLUSION OF LAW

Arthritis of the right hand was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 
(as amended), 3.303 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, the Board is not required to discuss, in detail, 
the extensive evidence of record.  

Indeed, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that, while the Board must 
review the entire record, it does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The Board will, therefore, summarize the 
relevant evidence where appropriate.  The analysis in the 
following decision will focus specifically on what the 
evidence shows, or fails to show, with regard to the service 
claim adjudicated in this decision.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly related to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not chronic or where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2008).

Also, where a veteran served continuously 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such a disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In any event, service connection may only be granted for a 
current disability; when a claimed condition is not shown, 
there may be no grant of service connection.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability).  "In the absence 
of proof of a present disability there can be no valid 
claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In considering the matter of in-service incurrence, the Board 
notes that service treatment records indicate that, in April 
1992, the Veteran injured his right thumb when he attempted 
to catch a ball during a softball game.  Pain secondary to 
edema was shown on physical examination.  However, X-rays 
were negative.  Indeed, service treatment records reflect no 
complaints of, treatment for, or findings of arthritis of the 
Veteran's right hand.  As such, the evidence does not support 
a finding that arthritis of the right hand was shown during 
active duty.  

At a VA general medical examination conducted in November 
1997, shortly after discharge, the Veteran stated that he had 
injured his right hand at the base of his right thumb "while 
on terminal leave in the spring of 1997."  X-rays taken of 
his right hand were negative.  Additional post-service 
medical records are negative for treatment for diagnosed 
arthritis of the right hand.  

In addition to the absence of a post-service diagnosis of 
arthritis, the evidence of record includes the Veteran's 
statements and sworn testimony asserting a continuity of 
pertinent symptomatology since service.  The Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  

In this case, the Veteran has maintained that he incurred 
arthritis of his right hand as a result of having sustained 
an injury to his right hand (in the right thumb area) during 
service.  He has also asserted that he has experienced pain 
and stiffness in his right hand since the in-service injury 
to this extremity and that, as a result of such 
symptomatology, he has problems holding objects in his right 
hand.  See, e.g., hearing transcript (T.) at 14-17.  The 
Veteran is competent to report such symptoms (which come to 
him through his senses) because such actions require only 
personal knowledge.  Layno, 6 Vet. App. at 470.  

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The Board finds that the Veteran's reported history of 
continued symptomatology since active service, while 
competent, is nonetheless not credible.  Significantly, the 
reported history of continued arthritic problems with his 
right hand since active service is inconsistent with the 
other evidence of record.  Indeed, while he stated that he 
was diagnosed with arthritis of his right hand in service 
(see, e.g., T. at 15), in-service and post-service treatment 
records are negative for that claimed disorder. 

The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the absence of diagnosed 
arthritis of his right hand and finds that his recollections 
as to symptoms experienced in the distant past, made in 
connection with a claim for benefits, to be less probative.  
Therefore, continuity has not been established here, either 
through the competent evidence or through the Veteran's 
statements.  

Of particular significance in the present appeal is the fact 
that no arthritis of the Veteran's right hand has been shown.  
Without a finding of arthritis of the right hand, service 
connection for such a disorder cannot be awarded on any 
bases.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(in the absence of proof of a present disability, there can 
be no valid claim).  Consequently, the preponderance of the 
evidence is against the Veteran's claim for service 
connection for arthritis of his right hand, and the 
reasonable doubt doctrine is not for application.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in August 2006 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the service 
connection claim on appeal and of his and VA's respective 
duties for obtaining evidence.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied as to both timing and content.  

With respect to the Dingess requirements, in August 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue adjudicated herein.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A.. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the Veteran presented testimony before the undersigned 
VLJ in April 2009.  Also, the RO has obtained VA outpatient 
treatment records, which are negative for the claimed 
disability.  Indeed, he recently denied receiving any 
post-service treatment for his right hand.  See, e.g., 
T. at 16.

The Board acknowledges that the Veteran has not been accorded 
a VA examination pertinent to his service connection claim 
but finds that such an evaluation is not warranted.  As 
discussed herein, however, there is no in-service evidence of 
chronic manifestations of arthritis of his right hand or of a 
current diagnosis of such a disability.  His statements as to 
continuity of symptomatology are found to lack credibility 
given the absence of a current diagnosis of the claimed 
disability.  In addition, the Board finds that the medical 
evidence of record is sufficient to make a decision on the 
claim.  Consequently, the Board concludes that a remand for a 
VA examination would unduly delay resolution and is not 
warranted.  

Further, the Board finds that the available records and 
medical evidence have been obtained in order to make an 
adequate determination as to this service connection claim.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the service connection claim on appeal that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of this issue.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


ORDER

Service connection for arthritis of the right hand is denied.  


REMAND

The Veteran was last accorded a VA examination pertinent to 
his service-connected bilateral pes planus and lumbar strain 
with degenerative changes in October 2007.  At that time, he 
complained of constant bilateral foot pain which was 
initiated by walking and standing.  Although his flat feet 
were confirmed by radiographic films, the physical 
examination was negative for any pathology associated with 
that disability.  

Subsequently, the Veteran testified that his pes planus and 
lumbar strain had worsened.  According to his recent 
testimony, he now experiences increased pain in his low back 
and feet.  T. at 2, 4-5, 8-10.  Indeed, private and VA 
medical records dated after the October 2007 VA examination 
reflect treatment for bilateral foot pain on multiple 
occasions, as well as a worsening of his low back pain.  

VA's General Counsel has indicated that, when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  

In light of the Veteran's contentions of increased foot and 
low back symptomatology since the prior examination in 
October 2007, as well as the fact that these complaints 
appear to be supported by subsequent outpatient treatment 
records, the Board finds that additional VA examination is 
necessary to determine the current nature and extent of these 
service-connected disabilities.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the AMC for the following 
actions:  

1.  After obtaining the appropriate 
release of information forms, procure 
copies of records of private medical care 
that the Veteran has received for his low 
back and feet since October 2008, 
particularly treatment from Dr. Michael 
Patterson and Dr. Michael Seleski.  All 
such available reports should be 
associated with the claims folder.  If 
any such records are not available, that 
fact should be noted in the Veteran's 
claims folder.  

2.  Obtain copies of records of low back 
and foot treatment that the Veteran may 
have received at the VA Medical Center 
(VAMC) in Jackson, Mississippi, since 
January 2009.  Associate all such 
available records with the claims folder.  

3.  Thereafter, schedule the veteran 
for an examination(s) to determine the 
nature and extent of his lumbar strain 
and bilateral pes planus.  The claims 
folder must be made available to the 
examiner(s) in conjunction with the 
examination(s).  All indicated studies 
testing, including X-rays, should be 
conducted.  

All pertinent pathology associated with 
these service-connected disabilities 
should be noted in the examination 
report(s).  

With regard to the low back disability 
in particular, the examiner should 
discuss any limitation of motion of the 
thoracolumbar spine that is associated 
with the service-connected disorder.  
In addition, the examiner should note 
the presence or absence of any 
associated muscle spasm, guarding 
severe enough to result in an abnormal 
gait, abnormal spinal contour (such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis), favorable ankylosis 
of the entire thoracolumbar spine, 
unfavorable ankylosis of the entire 
thoracolumbar spine, and unfavorable 
ankylosis of the entire spine.  

Also, the examiner should discuss 
whether the Veteran's low back 
disability exhibits weakened movement, 
excess fatigability, or incoordination 
that is attributable to the applicable 
service-connected disability.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the Veteran 
uses his low back repeatedly over a 
period of time.  

In addition, the examiner should elicit 
from the Veteran information regarding 
the nature and extent (to include 
frequency and duration) of any 
incapacitating episodes associated with 
the service-connected lumbar spine 
disability.  

Complete rationale should be given for 
all opinions reached.  

4.  Following completion of the above, 
the RO should adjudicate the claims.  
If the decision remains adverse to the 
Veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues remaining on appeal as well 
as a summary of the evidence of record.  
An appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by 
the RO; however, he is advised that failure to report for any 
scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2008).  He has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


